Citation Nr: 1616387	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-34 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral ear hearing loss from February 16, 2011 to September 5, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral ear hearing loss on or after September 6, 2013. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from October 1954 to October 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran requested a videoconference hearing in his November 2012 VA Form 9.  After a May 2014 letter informed the Veteran that he was scheduled to have a hearing in July 2014, the Veteran requested that the hearing be rescheduled in a June 2014 statement.  The Veteran was later notified by a June 2014 letter that his hearing was rescheduled for August 2014.  However, the Veteran withdrew his hearing request in a subsequent June 2014 statement.  As such, there are no outstanding Board hearing requests.

In a September 2014 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The Board later remanded the claim once more in a September 2015 decision.  The case has since been returned to the Board for appellate review.

The February 2012 rating decision granted entitlement to service connection for bilateral ear hearing loss and assigned a noncompensable disability rating effective from February 16, 2011.  During the pendency of the appeal, a February 2015 rating decision increased the disability rating to 10 percent effective from January 24, 2015.  A subsequent November 2015 rating decision changed the effective date for the 10 percent disability rating to September 6, 2013.  As the Veteran is presumed to be seeking the maximum schedular benefit and has not indicated otherwise, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From February 16, 2011 to September 5, 2013, the Veteran had no worse than Level II hearing loss in the right ear and Level II hearing loss in the left ear.

2.  On and after September 6, 2013, the Veteran had no worse than Level V hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral ear hearing loss from February 16, 2011 to September 5, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015). 

2.  The criteria for an evaluation in excess of 10 percent for bilateral ear hearing loss on or after September 6, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in February 2012 and January 2015.

The September 2014 remand directed the AOJ to obtain any outstanding VA treatment records and provide the Veteran with a VA examination to assess the current severity and manifestations of his bilateral hearing loss disability.  The record shows that updated VA treatment records were obtained and associated with the claims file.  In addition, a responsive examination was conducted in January 2015.  The Board finds that the January 2015 VA examination is adequate for rating purposes as it fully address the rating criteria and evidence of record that are relevant for rating the Veteran's bilateral hearing loss.

The September 2015 Board remand instructed the AOJ to obtain the clinical findings from the VA audiological testing that was conducted in September 2013.  In addition, the Board requested clarification regarding whether the Veteran's speech recognition was measured using the Maryland CNC test.  Following this remand, the audiogram and records related to the September 2013 testing were associated with the claims file.  While these records do not indicate whether the Maryland CNC test was used, as will be explained below, a remand for additional clarification on this matter will not affect the outcome of the Veteran's claim.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's bilateral hearing loss since he was last examined in January 2015.  The record does not reflect an allegation or evidence revealing any worsening of his bilateral hearing loss since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.




II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for the bilateral hearing loss during the pendency of the appeal, the Board must consider a staged rating for the claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation from February 16, 2011 to September 5, 2013, and a 10 percent evaluation effective from September 6, 2013, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lindenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech determination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of decibel I loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation of the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V," and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

Bilateral Ear Hearing Loss from February 16, 2011 to September 5, 2013

The Veteran's hearing was tested privately in October 2009.  The results are displayed in a graphical form that has not been converted to an appropriate numerical form.  However, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translations by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly, 7 Vet. App. at 471.  In this instance, the Board finds that the graphical representation is clear and can be interpreted, as the audiogram includes a key for the graphical results.  Accordingly, a remand for interpretation of the private audiogram is not necessary.

The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
65
60
50
LEFT
30
45
65
70
52.5

Speech audiometry based on the Maryland CNC word list revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  

The Board notes that the application of the regulations to the findings from the private audiological test results in a numeric designation of I for the right ear and II for the left ear.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Board has also considered whether a compensable evaluation is warranted under 38 C.F.R. § 4.86.  However, the test results did not document that the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or more.  In addition, the audiologist did not determine the Veteran had a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in the right or left ear.  Thus, there is no basis for awarding a higher rating based on these evaluations.

The Board notes that even if doubt is resolved in the Veteran's favor as to whether the Maryland CNC test was used, a compensable evaluation is not warranted.
  
The Veteran's bilateral hearing loss was evaluated during a VA examination in February 2012.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
60
65
48.75
LEFT
25
35
55
65
45

Speech audiometry based on the Maryland CNC word list revealed speech recognition ability of 86 percent in the right ear and of 86 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The examination was adequate as the examiner reviewed the claims folder, conducted audiological testing and provided sufficient information such that the Board can render an informed decision.  The Board notes that the application of the regulations to the findings from the February 2012 VA examination results in a numeric designation of II for the right ear and II for the left ear.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

The Board has also considered whether a compensable evaluation is warranted under 38 C.F.R. § 4.86.  However, the February 2012 evaluation did not document that the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or more.  In addition, the examiner did not determine the Veteran had a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in the right or left ear.  Thus, there is no basis for awarding a higher rating based on these evaluations.

The Board acknowledges the Veteran's report from the February 2012 VA examination that he was unable to understand what people were saying.  However, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

After reviewing the evidence of record from this period, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his bilateral ear hearing loss from February 16, 2011 to September 5, 2013.  The evidence dated prior to September 6, 2013 does not show that the criteria for an increased rating are met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Ear Hearing Loss on or after September 6, 2013

On September 6, 2013 VA conducted an audiological assessment of the Veteran's bilateral hearing loss.  The results are displayed in a graphical form that has not been converted to an appropriate numerical form.  Again, the interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translations by an appropriate specialist.  Savage v. Shinseki, 24 Vet. App. 259 (2011); Kelly, 7 Vet. App. at 471.  In this instance, the Board finds that the graphical representation is clear and can be interpreted, as the audiogram includes a key for the graphical results.  Accordingly, a remand for interpretation of the September 6, 2013 VA audiogram is not necessary.

The pure tone thresholds from the September 6, 2013 audiogram, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
65
52.5
LEFT
35
45
60
65
51.25

The speech discrimination scores were documented to be 76 percent in the right ear and 80 percent in the left ear.  However, the record does not indicate that the Maryland CNC test was used.  Thus, the application of Table VI is not appropriate.  Moreover, the Board notes that even if doubt is resolved in the Veteran's favor as to whether the Maryland CNC test was used, an evaluation greater than 10 percent is not warranted.  Table IV shows that the results from the September 2013 audiogram would designate a numeric value of IV for both the right and left ear.   Table VII provides that these values would result in a 10 percent evaluation.

The Board notes that Table VIa assigns a Roman numeral designation for hearing impairment based only on the puretone threshold average, and is used when the examiner certifies that speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86.  However, the September 2013 examiner did not certify that use of the speech discrimination test was not appropriate.  In addition, the audiogram did not show a puretone threshold at each of the four specified frequencies as 55 decibels or more in either ear or that the Veteran had puretone thresholds of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in either ear.  See 38 C.F.R. § 4.86.   Consequently, the record does not indicate that Table VIa should be used.

Another VA examination concerning the Veteran's bilateral hearing loss was conducted in January 2015.  The pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
65
52.5
LEFT
40
50
60
65
53.75

Speech audiometry based on the Maryland CNC word list revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear.  

Using Table VI, the test results from this evaluation entitle the Veteran to a numeric designation of V for the right ear and IV for the left ear.  Table VII reveals that a 10 percent disability rating should be applied for these values.  

In addition, the Board has evaluated whether a rating higher than 10 percent should be awarded under 38 C.F.R. § 4.86.  However, the Veteran's puretone threshold at each of the four specified frequencies was not 55 decibels or more.  The audiogram results also did not demonstrate a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz in the right or left ear.

The Board notes the Veteran's report that even with the use of hearing aids, he was able to hear others speaking, but had a problem understanding them.  See June 2014 Statement in Support of Claim; January 2015 VA examination.  The Veteran also stated that this issue was especially apparent when background noise was present.  See June 2014 Statement in Support of Claim.  The Board does not doubt the sincerity of the Veteran's assertions regarding his hearing loss.  However, it is clear from the Rating Schedule that a higher rating can only be awarded when loss of hearing has reached a specified measurable level.  The most probative evidence prepared by skilled medical professionals demonstrates that the Veteran's bilateral hearing loss disability during this period is best described by the current 10 percent disability rating.  As such, a higher rating is not warranted.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to an initial disability rating higher than 10 percent on or after September 6, 2013.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

For both periods on appeal, the Board has considered whether special monthly compensation (SMC) is warranted.  See 38 C.F.R. § 3.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss for either period on appeal.

For each appeal period, the Board has also considered whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, and referral for extraschedular consideration is not required.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.

Here, the symptomatology and impairment caused by the Veteran's service-connected hearing loss disability is contemplated, both in kind and severity, by the schedular rating criteria.  The Veteran's reported difficulty hearing with background noise is contemplated by the schedular criteria for hearing loss found at 38 C.F.R. § 4.85.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. § 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17295 (April 12, 1994).  As the Veteran's difficulty hearing is contemplated by the rating criteria, the first prong of the Thun test is not satisfied.  Therefore, referral for extraschedular consideration is not warranted.

In addition, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not indicate that the service-connected tinnitus combines with the hearing loss to impact the disability picture of the hearing loss disability on appeal.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Consequently, the Board finds that the requirements for referral for consideration of an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected bilateral hearing loss disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for bilateral ear hearing loss from February 16, 2011 to September 5, 2013 is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral ear hearing loss on or after September 6, 2013 is denied. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


